Case 1:20-cr-02024-SAB   ECF No. 1   filed 07/07/20    PageID.1 Page 1 of 3




                                                          FILED IN THE
                                                      U.S. DISTRICT COURT
                                                EASTERN DISTRICT OF WASHINGTON



                                                  Jul 07, 2020
                                                      SEAN F. MCAVOY, CLERK




                                               1:20-CR-2024-SAB
Case 1:20-cr-02024-SAB   ECF No. 1   filed 07/07/20   PageID.2 Page 2 of 3
Case 1:20-cr-02024-SAB   ECF No. 1   filed 07/07/20   PageID.3 Page 3 of 3
